DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2020 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 07/23/2020 is acknowledged and has been entered.  Claims 10-13, 15-21, and 31-33 have been amended.  Claims 1-9, 25, 27-30, and 34 have been cancelled.  Accordingly, claims 10-24, 26, and 31-34 are pending, with claim 26 currently withdrawn and claims 10-24 and 31-34 examined.
Priority
This application is a continuation of 13686760, filed 11/27/2012, which claims the benefit of 61662560, filed 11/27/2012.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10-19, 22-24, and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyser et al (US 20100312483)  in view of Anslyn et al. (U.S Saaski (U.S. 2007/0259441) (Publication date: Nov. 8, 2007).
With respect to claims 10-11, Peyser, throughout the reference and especially at abstract, [0069]-[0100], [0240], and Fig. 1-2 and 10, teaches a glucose sensor (abstract) comprising an optical fiber structure (fiber optic lines [0092]-[0094]; Fig. 5-305A, 305B) comprising an optical waveguide (the fiber optic lines act as a waveguide) to guide optical energy to and from the sensing region and the sensing region (8; Fig. 5; [0093]) located at the distal end of the optical fiber structure (see Fig. 5) comprising a polymer matrix (hydrogels [0093]) containing together an indicator system with a fluorophore associated with it ([0072]; [0090]), which are boronic receptors and can bind to glucose, thereby indicating that polymer carries both the first and second receptor and fluorophore together.   Peyser at [0072], [0098] (compound B and  C), and [0193] teaches that both indicators with one boronic acid and with two boronic acids can be used and teaches that sensor chemistry can vary, essentially rendering it a results effective variable that can be optimized.  Peyser at [090] teaches that the polymer is associated with a plurality of fluorophore systems.  Moreover, Peyser at [0193] suggests two different indicator systems with a first and second fluorophore and first and second receptor.  These receptors naturally have association constants with glucose and the interferant, which are different based on the different receptors. Moreover, it would be routine in the art to optimize the binding affinities so that KG2/KM2 is different from KG1/KM1 in order to optimize the differential detection of glucose, because where the general conditions of a claim are disclosed in the art, discovering optimum or workable ranges involves only routine skill in the art.  See in re Aller, 105 USPQ 223.   Peyser at claims 1-5 and [0003] and [0186] inserting the sample into a glucose sensor, teaches providing 
Moreover, Anslyn provides further support for two different indicator systems. Anslyn, throughout the reference and especially at abstract, [0004], [0010], [0054]-[0055], [0060]-[0062], [0064]-[0065], [0067]-[0068],  [0073], [0078]-[0080], [0091], [0108], [0117],  [0123], Fig. 3, Fig. 6,  claims 8, 12, and 22, teaches a method for determining whether an interferent is present in a glucose containing sample that may further comprise an interferent (another sugar) [0008], [0054], comprising inserting a sensor into the sample (claim 19), where the sensor comprises: a sensing region comprising: a first indicator system comprising a first receptor (boronic acid) for binding glucose and a first visualization agent associated with the first receptor, wherein said receptor naturally has an association constant KG1 with glucose and a different association constant Km1 with the interferent.(claim 19; [0108]-[0109]). Additionally, Anslyn at id. teaches a second indicator system comprising a second receptor for the binding of the glucose and a second visualization agent associated with the second receptor for detecting the glucose, where the second receptor naturally has an association constant KG2 with glucose and an association constant KM2 (see claim 22 teaching more than one sensor system; [0054], [0108]-[0109]).  Ansyln at id. teaches employing differential receptors which binds to the target with different affinities and function in tandem to create a pattern that is different for each analyte. Since Ansyln at id. teaches employing multiple differential boronic acid receptors which binds to the different sugars with different affinities and function in tandem to create a pattern that is different for each sugar, Anslyn naturally teaches that KG2/KM2 is different from KG1/KM1.   Moreover, it would be routine in the art to optimize the binding affinities so that KG2/KM2 is different from KG1/KM1 in order to optimize the differential detection of glucose, inter alia a camera and a microscope, which naturally include a light source, and teach that fiber optic cables (waveguide) can be coupled to the detection system to facilitate image capturing.  Moreover, Anslyn at [0045] and claims 22-24 teaches providing incident light to the sensing region of the sensor and obtaining a first measurement of the amount of glucose, detecting an emission from said first visualization agent, and detecting an emission for a second visualization agent and teaches that the interfering can compete with the binding of glucose to the first receptor. Anslyn at [0008], [0050], and claims 17-18 teaches comparing the first and second measurement, thereby determining whether the interferent is present in the sample. Anslyn at claims 23-24, [0061], [0065], [0074], [0098], [0105], and [0121] teaches using a computer to analyze the images, teaches measuring the concentration of the analyte (which naturally involves calculating a first and second measured amount of glucose based on emission from the first and second visualization agents) as well as assessing the pattern of one or more produced signals to detect more than one analyte, which naturally compares the first and second measured amount of glucose to determine if the interferent is present.    Anslyn, as explained above, at [0065] teaches a computer which analyzes the images and controls the system, which is certainly capable of providing incident light to the 
However, Saaski, throughout the reference and especially at abstract, [0019], [0048], [0093], and claim 1, teaches a sensitive method for detection of an analyte that has a waveguide which directs light onto the sensing region and fluorophores as detection agents.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have utilized a waveguide to direct light onto the sensing region and to use fluorophores as a visualization agent, as taught by Saaski, and to have used two different indicators with boronic acid sensors, as taught by Peyser and Anslyn, together, as taught by Anslyn, and fluorophores as detection agents, as taught by Saaski, Peyser, and Anslyn, in the method of Peyser,
One of ordinary skill in the art would have been motivated to have utilized a waveguide to direct light onto the sensing region and to use fluorophores as a visualization agent, as taught by Saaski, in the device of Anslyn because Anslyn teaches using visualization agents, detecting fluorescence, and using fiber optics (a type of a waveguide, but does not specify that the waveguide directed light onto the sensor or that fluorophores were used, Saaski teaches a sensitive device using fluorophores and a waveguide for directing light on the sensing region, and because fluorophores are commonly used as fluorescent labels and waveguides are commonly used to detect light.

With respect to claim 12, Anslyn at claim 22 teaches that the glucose sensor is adapted to determine the first measured amount of glucose and the second measured amount of glucose in a single emission detection step detecting emissions from the first and second visualization agents.
With respect to claim 13, Saaski at claim 4 teaches two fluorophores, which have peak emission wavelengths that differ by at least 5 nm.
With respect to claims 14 and 33, Peyser at [0098]-[0100] teaches using different boronic acid receptors.  Anslyn at [0004], [0010], [0054]-[0055], [0060]-[0062], [0073], [0078]-[0080], and [0108] teaches employing multiple differential boronic acid receptors which binds to the different sugars with different affinities and function in tandem to create a pattern that is different for each sugar.   Anslyn naturally teaches that KG2/KM2 is different from KG1/KM1.   Moreover, it would be routine in the art to optimize the binding affinities so that KG2/KM2/ KG1/KM1 is greater than 2 or less than 0.5 in order to optimize the differential detection of glucose, because where the general conditions of a claim are disclosed in the art, discovering optimum or workable ranges involves only routine skill in the art.  See in re Aller, 105 USPQ 223.  In order to detect the differential binding, one of ordinary skill in the art would want to have big differences in affinity between the two receptors, as small differences would be harder to detect. Therefore, one of ordinary skill would be motivated to optimize the binding affinities so that KG2/KM2/ KG1/KM1 is greater than 2 or less than 0.5 in order to optimize the binding.
With respect to claim 15, Peyser at [0098]-[0100] and Anslyn at claim 12 and Fig. 3 teach that the first and second receptors are boronic acid receptors.

With respect to claim 17, Peyser at [0241] teaches that the sensor was inserted via a cannula into a vein, which naturally means that the sample is an in vivo sample.
With respect to claims 18-19, Peyser at [0061], [0241]-[0243], and [0066] teaches obtaining a first in vivo measurement at a certain time and obtaining a second measurement at the same point of time from a human subject, where the second measurement is electrochemical (radiometer) and is in vitro and comparing the first measurement and the second measurement.  The phrase “thereby determining whether…sample”  appears to simply expressing the intended result of a process step (as a result of the comparing step, the presence of the interferent will be determined). A "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” MPEP 2111.04.
With respect to claims 22-24, Anslyn at [0054] and [0108] teaches fructose, which is a saccharide and a cis-diol.
With respect to claim 31, Peyser at claim 8 and abstract teaches calculating the concentration of glucose in the sample.
With respect to claim 32, Peyser at claim 8 teaches correcting the amount of glucose based on another measurement of the analyte. When combined with Ansyln, it reads on based on the interferent (multiple sensors detecting glucose, where the interferent will bind differentially to it.)  
.  
Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyser et al (US 20100312483)  in view of Anslyn et al. (U.S 2009/0215646)(Publication date: Aug. 27, 2009) and Saaski (U.S. 2007/0259441) (Publication date: Nov. 8, 2007), as applied to claim 18, and further in view of Yang et al. (US 20110082356).
With respect to claim 20, Peyser at [0061], [0241]-[0243], and [0066] teaches obtaining a first in vivo measurement at a certain time and obtaining a second measurement at the same point of time from a human subject, where the second measurement is electrochemical (radiometer) and is in vitro and comparing the first measurement and the second measurement.  The combination of reference teaches carrying out the sequence of steps (i) to (iii).
Peyser, Anslyn and Saaski do not teach carrying out the process multiple times until there is reduced interference from the interference.

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have measured the analyte multiple times at different time points in order to reduce the contribution from the interferent, as taught by Yang, in the method of Peyser, as modified by Anslyn and Saaski.
One of ordinary skill in the art would have been motivated to have measured the analyte multiple times at different time points in order to reduce the contribution from the interferent, as taught by Yang, in the method of Peyser, as modified by Anslyn and Saaski because Yang teaches the importance of reducing interferents.
One of ordinary skill in the art would have a reasonable expectation of success, because Yang teaches that one can repeat measurements to determine whether the interferent is reduced.
With respect to claim 21, the combination of reference teaches comparing the first and second measurement, which will naturally provide an estimate of the concentration of the interferent, because the difference in binding to different receptors is due to the interferent.  Yang at [0146] teaches waiting a sufficient period of time for any of the interferent to substantially clear the sample (Yang shows a big reduction in the interferent) and teaches detecting a measurement where the measurement has a reduced contribution from the sample.  As explained above, the method of Peyser, Ansyln, and Saaski teaches providing incident light to the sensing region of the sensor and detecting the emission of the first fluorophore.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/07/2020, with respect to the claim objections have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/07/2020, with respect to the 35 U.S.C 103 (a) rejection have been fully considered and are not persuasive.  Applicant argues that the new rejection does not teach two measurement.  However, Peyser at [0193] suggests two different indicator systems with a first and second fluorophore and first and second receptor.  These receptors naturally have association constants with glucose and the interferant, Ansyln at [0008], [0010], [0078], and claims 16-20 teaches employing differential receptors which binds to the target with different affinities and function in tandem to create a pattern that is different for each analyte and teaches inserting the sensor into the sample.  Thus, Applicant’s arguments are not persuasive. Applicant does not argue the dependent claims.
Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641